Citation Nr: 0406406	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture to the right tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  Service 
medical records reflect that in November 1967 the veteran was 
involved in an automobile accident in which he sustained a 
comminuted closed fracture of the mid-third of the right 
tibia.  The RO has rated the veteran's disorder under 
Diagnostic Code 5284.  The RO should consider Diagnostic Code 
5262, impairment of the tibia and fibula, and any other 
applicable diagnostic codes.

Additionally, in November 2001, the veteran was afforded a VA 
examination.  The examiner noted that he reviewed a recent X-
ray examination taken at the VA hospital in Dallas, Texas.  
The RO should request the veteran's VA treatment records from 
the Dallas VA Medical Center (VAMC), and should request 
information from the veteran regarding any other treatment 
providers.  The veteran is advised that he has an obligation 
to cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Finally, at the November 2001 VA examination, the examiner 
noted that he did not review the veteran's claims folder.  
Consequently, the RO should schedule the veteran for another 
VA medical examination, and the examiner should be provided 
with the complete claims file.  The examiner should provide 
an opinion regarding the severity of the veteran's service-
connected right tibia disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should request the veteran's 
treatment records from the VAMC in 
Dallas, Texas.  The RO should also 
contact the veteran to obtain a listing 
of any other post-service treatment 
providers.  If such efforts prove 
unsuccessful to obtain the veteran's 
treatment records, documentation to 
that effect should be added to the 
claims file.

3.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his right tibia 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  All indicated studies should 
be performed and all clinical findings, 
including range of motion.  The 
examiner should also provide an opinion 
as to any evidence of deformity, pain 
on manipulation or use, and should 
specifically state if swelling and 
muscle spasm are present.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report. 

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement for 
an initial compensable rating for a 
right tibia disorder.  The RO should 
also consider Diagnostic Code 5262, and 
any other applicable diagnostic codes.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


